IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

JOSHUA ALEXANDER TYER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
      Appellant,                            DISPOSITION THEREOF IF FILED.

v.                                          CASE NO. 1D16-1145

STATE OF FLORIDA
DEPARTMENT OF REVENUE
CHILD SUPPORT ENFORCEMENT
and MARYANNE ROSE WALKER,

     Appellees.
_______________________________/

Opinion filed September 5, 2017.

An appeal from an order of The Florida Department of Revenue, Child Support
Enforcement Program.

Thomas L. Duggar and Daniel I. Phillips of Duggar & Duggar, PA, Tallahassee,
for Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellees.




PER CURIAM.

      Upon consideration of appellee’s confession of error, we vacate the final

order and remand for further proceedings.

B.L. THOMAS, C.J., and LEWIS and ROBERTS, JJ., CONCUR.